         Case 1:19-cv-00457-CWD Document 8 Filed 07/02/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 BRADLEY WHEELER,

                       Petitioner,                Case No. 1:19-cv-00457-CWD

 vs.                                              INITIAL REVIEW ORDER

 AL RAMIREZ, THE STATE OF
 IDAHO, and THE PRISONS’
 PARALEGALS,

                       Respondent.



       Petitioner Bradley Wheeler filed a Petition for Writ of Habeas Corpus challenging

his state court conviction and sentences (including an enhancement). (Dkt. 2.) All named

parties have consented to the jurisdiction of a United States Magistrate Judge to enter

final orders in this case. (Dkt. 4, 6, 7.) See 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

       Federal habeas corpus relief is available to petitioners who are held in custody

under a state court judgment that violates the Constitution, laws, or treaties of the United

States. See 28 U.S.C. § 2254(a). The Court is required to review each newly-filed habeas

corpus petition to determine whether it should be served upon the respondent, amended,

or summarily dismissed. See 28 U.S.C. § 2243. If “it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief in the district

court,” the petition will be summarily dismissed. Rule 4 of the Rules Governing Section


INITIAL REVIEW ORDER - 1
         Case 1:19-cv-00457-CWD Document 8 Filed 07/02/20 Page 2 of 6




2254 Cases. With rare exceptions not present in this case, a prisoner is entitled to file

only one federal habeas corpus action per conviction. See 28 U.S.C. § 2244(a).

       Having reviewed the Petition, the Court concludes that Petitioner may not proceed

in this federal habeas corpus action because he has another federal habeas corpus action

pending in this Court challenging the same conviction and sentences and containing the

same claims.

                                REVIEW OF PETITION


   1. Background

       In a criminal action in the Third Judicial District Court in Canyon County, Idaho,

Petitioner was convicted by jury of battery on a sheriff’s deputy and of being a persistent

violator. He pursued a Rule 35 motion for reduction of sentence, a direct appeal, and a

post-conviction action, but received no relief in state court.

       Petitioner filed three federal habeas corpus actions that remain pending in this

Court: Case No. 1:19-cv-00215-REB, Case No. 1:20-cv-00056-REB, and this one.


   2. Review of Claims

       Petitioner’s first claim is that Deputy Ryan Regis, the victim in the criminal case,

attacked Petitioner in his cell, lied, and formed a wrongful charge against him. This claim

is being pursued in a prior federal habeas corpus case, Case No. 1:19-cv-00215-REB. It

cannot be pursued in this action, and, therefore, the claim is subject to dismissal without

prejudice.




INITIAL REVIEW ORDER - 2
         Case 1:19-cv-00457-CWD Document 8 Filed 07/02/20 Page 3 of 6




       Petitioner’s second claim is that he told his attorney to poll the jury and check to

see whether the jurors had accepted a bribe, but his attorney refused to do so. This claim

also is being pursued in a prior federal habeas corpus case, Case No. 1:19-cv-00215-

REB. It cannot be pursued in this action, and, therefore, it will be dismissed without

prejudice.

       Petitioner’s third claim is that Deputy Regis stole Petitioner’s personal property

from his cell. This claim (regardless of whether it is a cognizable habeas corpus claim) is

included in Case No. 1:19-cv-00215-REB and cannot be pursued in this case.

       Petitioner’s remaining claims of stolen personal property, cold showers, denial of

indigent legal supplies, denial of visitation, and denial of dayroom time sound in civil

rights, not habeas corpus, because they do not challenge the grounds for his custody. If

Petitioner desires to convert this action into a civil rights action, he may do so by filing an

amended complaint, an in forma pauperis application, and a prison trust account

statement in this action within 30 days after entry of this Order.


   3. Instructions for Amendment

       If Plaintiff chooses to file an amended complaint, he must allege a sufficient

causal connection between each defendant’s actions and the claimed deprivation of his

constitutional rights. Taylor v. List, 880 F.2d 1040, 1045 (1989); Johnson v. Duffy, 588

F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of official participation

in civil rights violations are not sufficient to withstand a motion to dismiss” or to survive




INITIAL REVIEW ORDER - 3
         Case 1:19-cv-00457-CWD Document 8 Filed 07/02/20 Page 4 of 6




screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents of Univ. of Alaska,

673 F.2d 266, 268 (9th Cir. 1982).

       An amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon or incorporate by reference prior pleadings. Dist. Idaho

Loc. Civ. R. 15.1. An amended pleading completely replaces the original pleading.

       A pleading is more understandable if it is organized by claim for relief and

defendant, rather than asserting a broad set of facts at the beginning of a pleading that are

unrelated to a list of defendants elsewhere in the pleading. For each claim against each

defendant, Plaintiff must state the following (organized by each defendant): (1) the name

of the person or entity Plaintiff claims to have caused the alleged deprivation of his

constitutional rights; (2) the facts showing that the defendant is a state actor (such as state

employment or a state contract) or a private entity/private individual acting under color of

state law; (3) the dates on which the conduct of the defendant allegedly took place; (4)

the specific conduct or action Plaintiff alleges is unconstitutional; (5) the particular

provision of the constitution Plaintiff alleges has been violated; (6) facts alleging that the

elements of the violation are met; (7) the injury or damages Plaintiff personally suffered;

and (8) the particular type of relief he is seeking from each defendant.

       The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as an “Amended Complaint.” Plaintiff’s name and address

should be clearly printed at the top left corner of the first page of each document filed

with the Court.




INITIAL REVIEW ORDER - 4
         Case 1:19-cv-00457-CWD Document 8 Filed 07/02/20 Page 5 of 6




       If Plaintiff files an amended complaint, he must also file a “Motion to Review the

Amended Complaint.” If Plaintiff’s amendment does not comply with Rule 8, this case

may be dismissed without further notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th

Cir. 2013) (“When a litigant knowingly and repeatedly refuses to conform his pleadings

to the requirements of the Federal Rules, it is reasonable to conclude that the litigant

simply cannot state a claim.”). If Plaintiff fails to file anything further, his civil rights

claims will be dismissed with prejudice (meaning they cannot be brought again), pursuant

to Federal Rule of Civil Procedure 41(b).

                                            ORDER

       IT IS ORDERED:

   1. The following claims are DISMISSED without prejudice to Petitioner pursuing

       them in Case No. No. 1:19-cv-00215-REB: (1) Deputy Ryan Regis, the victim in

       the criminal case, attacked Petitioner in his cell, lied, and formed a wrongful

       charge against him; (2) Petitioner’s attorney failed to poll the jury and check to see

       whether the jurors had accepted a bribe; and (3) Deputy Regis stole Petitioner’s

       personal property from his cell.

   2. Petitioner may not proceed on his other claims in a federal habeas corpus action. If

       he desires to file a motion to amend with a proposed amended complaint, he must

       do so within 30 days after entry of this Order.

   3. Petitioner may not proceed at all in this action unless he either (1) files an

       application for in forma pauperis status and a current prison trust account




INITIAL REVIEW ORDER - 5
       Case 1:19-cv-00457-CWD Document 8 Filed 07/02/20 Page 6 of 6




     statement, or (2) he pays the filing fee of $350.00. He must take one of these

     actions within 30 days after entry of this Order.

  4. Petitioner is warned that failure to take action in this case as ordered above will

     result in dismissal of this entire case—the duplicate habeas corpus claims without

     prejudice, and the civil rights claims with prejudice—under Federal Rule of Civil

     Procedure 41(b). No further notice of dismissal will be given.



                                                DATED: July 2, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge




INITIAL REVIEW ORDER - 6
